

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION


Master Maintenance & Support Agreement (Kyocera Mita)
CONFIDENTIAL

 
MASTER MAINTENANCE AND SUPPORT AGREEMENT


This Master Maintenance and Support Agreement (this “Agreement” or “MMSA”) is
entered into effective as of February 1, 2005 (the “Effective Date”), by and
between Kyocera Mita Corporation, a Japanese corporation, (“KYOCERA MITA”) and
Peerless Systems Corporation, a Delaware Corporation (“PEERLESS”). Each of
KYOCERA MITA and PEERLESS is sometimes referred to as a “Party” and jointly as
“Parties.”


This MMSA relates to Maintenance and Product Support Services to be provided
with respect to certain PEERLESS software and hardware products arising out of
the Memorandum of Understanding between the Parties effective as of February 1,
2005 (“MOU”) and the Master Development Agreement between the Parties effective
as of February 1, 2005 , (“MDA”) and/or licensed to KYOCERA MITA under the
Master Technology License Agreement dated April 1, 1997, entered into between
PEERLESS and Kyocera Corporation, and transferred to KYOCERA MITA on April 1,
2002, as amended (“MTLA”) and the PS-LSAs thereto.


Maintenance and Product Support Services are provided hereunder only for
products owned by PEERLESS. No support or maintenance is provided hereunder for
products owned by Adobe Systems Incorporated (“Adobe”), Novell, Inc. (“Novell”)
or other third party products. Maintenance and support with respect to any Adobe
or Novell or other third party products are as set forth in the separate license
agreements covering such products.


Section 1 - Definitions


1.0 Definitions. For the purposes of this Agreement, all capitalized terms used
in this Agreement shall have the meaning specified herein or, if not defined
herein, then the meaning specified in the MOU, MDA, MTLA and/or applicable
PS-LSA.


1.1 “Product Failure” means any “bug,” error, unresolved problem or defect in a
Supported Product or failure by a Supported Product to conform or perform
materially in accordance with the applicable Product Specifications, all of the
foregoing that is reproducible by PEERLESS.


1.2 “Supported Product” means the Deliverables, including without limitation any
Peerless Licensed Product.


Section 2 - Engineering Support


2.0 Engineering Support . [REDACTED].


2.1 Telephone and E-Mail Support. PEERLESS shall provide Maintenance and Product
Support Services to address Product Failures by telephone and e-mail to KYOCERA
MITA during PEERLESS’ normal working hours (0800 to 1700 Pacific Time - Time
Zone ‘U’)). KYOCERA MITA shall provide PEERLESS the name(s) of up to five (5) of
its or its Affiliate’s employee(s) that shall be the sole and exclusive
employee(s) that may contact PEERLESS with questions regarding the Supported
Products (the “KMC Representatives”). KYOCERA MITA, with reasonable prior notice
to PEERLESS, may replace any such KMC Representatives at its discretion.


2.2 Service Obligations. All reports of Product Failures by KYOCERA MITA must be
made to PEERLESS in writing including via email. If KYOCERA MITA reports a
Product Failure to PEERLESS, PEERLESS shall promptly respond to such report and,
subject to the terms and conditions of this Agreement, shall promptly begin to
attempt to remedy in good faith the Product Failure. The engineering support
services set forth herein shall be expressly contingent upon the following
conditions:


 
Page 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION


Master Maintenance & Support Agreement (Kyocera Mita)
CONFIDENTIAL

 
(a) KYOCERA MITA provides reasonable access to the Supported Products for which
support is required, together with any software, hardware and materials which
PEERLESS does not have and which are necessary for PEERLESS to reproduce a
Product Failure and to test and evaluate any proposed resolution of the Product
Failure, in accordance with KYOCERA MITA’s reasonable security and
confidentiality procedures.


(b) KYOCERA MITA has not exceeded the scope of the license for the Supported
Products as provided in the applicable PS-LSA.


2.4 Support Location. All Maintenance and Product Support Services enumerated in
this Agreement shall be provided from PEERLESS’ El Segundo, California facility
unless the Parties mutually agree in good faith that it is necessary to provide
such services at a KYOCERA MITA Facility, in which case KYOCERA MITA shall
reimburse PEERLESS for all reasonable travel, accommodation and living expenses
approved in advance in writing by KYOCERA MITA.


2.5 Software Releases. If the resolution of a KYOCERA MITA identified Product
Failure is addressed by the Maintenance and Product Support Services identified
in Section 2.0 (and more specifically the 2021 chargeable man hours provided
therein) results in the creation of an Update Release, PEERLESS shall deliver to
the KYOCERA MITA Facility one (1) copy of each of the object code, Source
Materials and related documentation for each such Update Release for the
Supported Product. Each such Update Release shall be licensed to KYOCERA MITA
under the terms of the applicable PS-LSA. In the event that such Update Release
cannot be delivered within the Maintenance and Product Support Services
identified in Section 2.0 (specifically the 2021 chargeable man hours), then no
such Update Release delivery shall be required. It is agreed between the Parties
that in such a circumstance completion of such Update Release delivery maybe
completed, under KYOCERA MITA’s sole option, through the purchase of additional
engineering support hours.


2.6 Peerless Response Times. PEERLESS shall, within [REDACTED] after PEERLESS’
receipt of written notification by KYOCERA MITA of a Product Failure, respond to
KYOCERA MITA and provide either a schedule for resolution for that KYOCERA MITA
identified Product Failure or a date on which such a schedule shall be provided
by PEERLESS. In the development of a schedule for the resolution of any KYOCERA
MITA identified Product Failure, PEERLESS shall use planning assumptions that
reflect PEERLESS’ best efforts. [REDACTED]. If KYOCERA MITA desires PEERLESS to
undertake such activities, KYOCERA MITA may, at its sole option, purchase
additional engineering support hours required to complete such activities.


Section 3 - Maintenance and Support Fees; Products Covered


3.0 Payment. KYOCERA MITA shall make all payments due hereunder in full, without
any deduction or set-off, within forty-five (45) calendar days of the date of
PEERLESS’ invoice. All payments made hereunder are non-refundable,
non-transferable and non-cancelable.


3.1 Supported Products Covered. This MMSA shall cover each Supported Product
upon acceptance of that Supported Product as determined under the MDA and
applicable Project Addendum thereto or a PS-LSA, as applicable.


 
Page 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION


Master Maintenance & Support Agreement (Kyocera Mita)
CONFIDENTIAL

 
Section 4 -Disclaimers, Limitations of Liability and Indemnity


4.0 Exclusions. PEERLESS shall not have any obligation to provide Maintenance
and Product Support Services hereunder to any KYOCERA MITA Product that is not
defined in a Project Addendum to the MDA or in an applicable LSA.


4.1 Disclaimer of Warranties. PEERLESS shall perform all Maintenance and Product
Support Services under this MMSA in a professional and workmanlike manner.
EXCEPT AS PROVIDED IN THE FIRST SENTENCE OF THIS SECTION 4.1, NEITHER PARTY
MAKES ANY WARRANTIES UNDER THIS MMSA. EXCEPT AS PROVIDED IN THE FIRST SENTENCE
OF THIS SECTION 4.1, EACH PARTY HEREBY DISCLAIMS ALL WARRANTIES UNDER THIS MMSA,
WHETHER EXPRESS, IMPLIED, OR STATUTORY, INCLUDING WITHOUT LIMITATION THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT.


4.2 Limitations of Liability and Exclusion of Damages.  Each party’s liability
under this Agreement shall be limited as set forth in Section 8 of the MDA
(notwithstanding any expiration or termination of the MDA).


4.3 Indemnity and Remedies. Indemnity and remedies with respect to any Update
Release or other materials provided hereunder shall be as provided for Licensed
Products under the MTLA and applicable PS-LSA.


Section 5 -Term, Renewal and Termination


5.0 Term. The initial term of this Agreement shall commence on the Effective
Date of this Agreement and shall remain in effect for the later of [REDACTED] 


5.1 Termination. KYOCERA MITA may terminate this Agreement with respect to any
or all of the Supported Products at any time upon thirty (30) days written
notice.


Section 6 - General


6.0 Ownership. Notwithstanding anything contained in this Agreement to the
contrary, ownership of all intellectual property in connection with this MMSA is
as set forth in Section 7 of the MOU (notwithstanding any expiration or
termination of the MOU).


6.1 Proprietary Rights Notices. KYOCERA MITA shall not remove, obscure or modify
any PEERLESS copyright, trademark or confidentiality notices or marks.


6.2 Obligations to Observe Confidentiality. The terms of the NDA shall govern
each Party’s obligations to observe confidentiality of the other Party’s
Confidential Information.


6.3 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the United States of America and the State of California
applicable to contracts wholly executed and wholly to be performed therein,
without giving effect to the conflict of law principles thereof. The parties
agree that the International Regimes, including but not limited to the United
Nations Convention on Contracts for the International Sale of Goods, and
Supernational Regimes, including but not limited to NAFTA, shall not apply to
this Agreement.


 
Page 3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION


Master Maintenance & Support Agreement (Kyocera Mita)
CONFIDENTIAL

 
6.4 Notices. All notices or other communications required hereunder shall be in
writing and delivered personally or sent by certified mail, return receipt
requested, by facsimile machine, or by a reputable courier service to the
parties at the addresses set forth below, or at such other addresses as shall be
designated in writing from time to time by either party to the other in
accordance with this Section 6.4.


All notices to KYOCERA MITA shall be sent to:
   
Kyocera Mita Corporation
Tel: 81-3-3708-3846
Yohga Office
 
2-14-9 Tamagawadai
FAX: 81-3-3708-0423
Setagaya-ku
 
Tokyo 158-8610 Japan
 
Attention: General Manager: RD Division 6
     
All notices to PEERLESS shall be sent to:
   
Peerless Systems Corporation
Tel: (310)536-0058
2381 Rosecrans Avenue
FAX: (310)727-3623
El Segundo, CA 90245 USA
FAX: (310)297-3142
Attention: Vice President, Business Development
 



Such notice shall be effective: (i) on the fifth business day following deposit
thereof in the mail (via first class air mail), (ii) on the second business day
following any such deposit for express delivery, (iii) on the next business day
if delivered or via facsimile and (iv) upon receipt if delivered personally.


6.5 Entire Agreement. This Agreement, the MDA, the Project Addenda, the NDA, the
MOU, the PS-LSAs, the MTLA (with respect to the PS-LSAs), and any third party
software sublicense(s) entered into between the Parties constitute the entire
understanding and agreement between PEERLESS and KYOCERA MITA with respect to
the matters contemplated herein and supersede any and all prior or
contemporaneous oral or written communications with respect to the subject
matter hereof, all of which are merged herein. This Agreement shall not be
modified, amended or in any way altered except by an instrument in writing
signed by authorized representatives of both PEERLESS and KYOCERA MITA. Except
as specifically provided herein, no remedy available to either party hereunder
or relating hereto shall be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or otherwise. No waiver of any provision of this Agreement or any rights or
obligations of either party hereunder shall be effective, except pursuant to a
written instrument signed by the party or parties waiving compliance, and any
such waiver shall be effective only in the specific instance and for the
specific purpose stated in such writing.


6.6 Force Majeure. Except for payment obligations, neither Party shall be
responsible for delays nor failures in performance hereunder to the extent that
such party was hindered in its performance by any act of God, natural disasters,
acts of war or terrorism, riots, labor dispute, or any other occurrence beyond
its reasonable control.


 
Page 4

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION


Master Maintenance & Support Agreement (Kyocera Mita)
CONFIDENTIAL

 
6.7 Severability. If any provision hereof is found invalid or unenforceable
pursuant to judicial decree or decision, the remainder of this Agreement shall
remain valid and enforceable according to its terms. Without limiting the
foregoing, it is expressly understood and agreed that each and every provision
of this Agreement which provides for a limitation of liability, disclaimer of
warranties, indemnification of a party or exclusion of damages or other remedies
is intended by the parties to be severable and independent of any other
provision and to be enforced as such. Further, it is expressly understood and
agreed that if any remedy hereunder is determined to have failed of its
essential purpose, all limitations of liability and exclusions of damages or
other remedies set forth herein shall remain in effect.


6.8 Intentional Risk Allocation. PEERLESS and KYOCERA MITA each acknowledges
that the provisions of the Agreement were negotiated to reflect an informed
voluntary allocation between them of all the risks, both known and unknown
associated with the transactions associated with this Agreement. The disclaimers
and limitations in this Agreement are intended to limit the circumstances of
liability and the forms of relief available.


6.9 Relationship Between Parties. Nothing contained herein shall be deemed to
create a joint venture or partnership or agency relationship between PEERLESS
and KYOCERA MITA. Neither party shall have the right or authority to, and each
party shall not, assume or create any obligation or responsibility, express or
implied, on behalf of or in the name of the other party or bind the other party
in any manner. Nothing set forth herein shall be deemed to confer upon any
person or entity other than the parties hereto a right of action either under
this Agreement or in any manner whatsoever.


6.10 Currency. All payments required to be made hereunder shall be made in the
lawful currency of the United States of America.
 
 
Page 5

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION


Master Maintenance & Support Agreement (Kyocera Mita)
CONFIDENTIAL


The person signing this Agreement on behalf of a Party represents and warrants
that he or she is authorized to sign on behalf of such Party. Each Party is
signing only for itself and not for any subsidiary or Affiliate.
 
KYOCERA MITA CORPORATION
 
By:
PEERLESS SYSTEMS CORPORATION
 
By:
/S/ Katsumi Komaguchi                                       
(Authorized Signature)
/S/ Richard L. Roll                                          
(Authorized Signature)
Name: Katsumi Komaguchi
Name: Richard L. Roll
Title: President
Title: President and CEO
Date: April 10, 2007
Date: April 17, 2007



 
Page 6

--------------------------------------------------------------------------------

 